Citation Nr: 1700159	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-31 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Appellant served under Section 503 of Title 32 of the United States Code from March 28, 2005, to August 31, 2006, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in St. Petersburg, Florida.

The Board remanded the case for further development in July 2011. In August 2012, the Board remanded the case to schedule the Appellant for a requested hearing. The Appellant testified at a Board hearing in November 2014; a transcript is of record. The Board again remanded the case in Aril 2015 for further evidentiary development and adjudication. Following the issuance of a supplemental statement of the case in December 2015, the Appellant submitted additional evidence, along with a signed waiver of RO consideration. See 38 C.F.R. § 20.1304 (2015).


FINDING OF FACT

The Appellant's National Guard service from March 28, 2005, to August 31, 2006, constitutes active duty under Chapter 33, Title 38, United States Code, for the purpose of his entitlement to educational assistance benefits.


CONCLUSION OF LAW

The Appellant's National Guard service from March 28, 2005, to August 31, 2006, satisfies the statutory definition for active duty under 38 U.S.C.A. § 3301(1)(C)(i) for the purpose of his entitlement to educational assistance benefits. 38 U.S.C.A. § 3301 (West 2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Post-9/11 GI Bill, codified in 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001. The individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training. 38 C.F.R. § 21.9520(a) (2015). For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings. As relevant here, for members of the Army National Guard of the United States, qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, full-time service in the National Guard under 32 U.S.C. § 502(f) when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds. 38 U.S.C.A. § 3301(1)(C) (West 2014).

On January 4, 2011, the Post-9/11 Veterans Educational Improvements Act of 2010 was enacted. This Act made changes to Chapter 33 of Title 38, United States Code, which included adding provisions to allow certain National Guard service to be considered as qualifying active duty service for purposes of Chapter 33 eligibility. See Pub. L. No. 111-377, § 101(a), 124 Stat. 4106, 4107 (2011). Prior to the Act, Title 32 National Guard service was explicitly excluded as qualifying active duty service for purposes of Chapter 33 eligibility; however, subparagraph (C) of 38 U.S.C.A. § 3301(1) was added by Pub. L. No. 111-377. Id. That amendment took effect on August 1, 2009, as if included in the enactment of Chapter 33 of Title 38, United States Code, pursuant to the Post-9/11 Veterans Educational Assistance Act of 2008. See id. § 101(d), 124 Stat. 4106, 4108 (2011). It is notable that 38 C.F.R. § 21.9505(1) still reflects that active duty does not include full-time National Guard Duty performed under the authority of Title 32. Amendments to the regulations have yet to be promulgated.

The Appellant has asserted that he was ordered to full-time service in the National Guard for the purpose of organizing, administering, recruiting, instructing, or training the National Guard for his period of service from March 28, 2005 to August 31, 2006, and, therefore, is entitled to educational assistance benefits under Chapter 33, pursuant to 38 U.S.C.A. § 3301(1)(C)(i). His Form DD 214 for this period of service shows that his primary specialty was chemical officer/chemical operations and training. The "Remarks" section of this form states that he was ordered to active duty in support of the Global War on Terrorism under 32 U.S.C § 503. The narrative reason for separation was completion of period of ADSW (active duty for special work). The Appellant has also submitted copies of orders pertaining to this period of service. March 2005 orders reflect that he was ordered to ADSW for a period from March 18, 2005 to September 30, 2005 for the purpose of ANA Support Operations. The authority for the orders is cited as 32 U.S.C. § 503. October 2005 orders reflect that the Appellant was ordered to ADSW for a period from October 1, 2005 to August 31, 2006 for CONOPS support. The authority for these orders is also cited as 38 U.S.C. § 503.

As relevant here, the Appellant has contended that, during the period from March 2005 to August 2006, he served as a mobilization project officer. He indicated in a November 2011 letter that his duties included organizing and administering his brigade's mobilization for service in Afghanistan. He reiterated in a July 2012 statement that the duty in question was administrative and organizational in nature, as he was a mobilization project officer, charged with organizing and administering the preparation and activation of late arriving and replacement soldiers and their deployment to training sites. During the November 2014 hearing, he testified that the types of duties he performed on ADSW were the types of duties contemplated in the governing statute: organizing, administering, recruiting, instructing, or training the National Guard. He asserts that the work he did during this period of service should make him eligible to receive educational assistance benefits payable under the Post-9/11 GI Bill program. In support of these contentions, the Appellant has submitted two Officer Evaluation Reports from the time period in question. Both documents reference the Appellant's management of his brigade's late arrival and replacement soldier program for service members mobilized for deployment to Afghanistan. In their evaluations, his supervisors specifically referenced his work in "tracking, contacting, and managing" the program. 

This matter was remanded in April 2015, in part, for the Department of Defense (DOD) to determine whether the period of service from March 28, 2005, to August 31, 2006, constituted active duty service under relevant authority.  A September 2015 response from DOD indicates that the Appellant's service was "not qualifying service," as it was ADSW pursuant to Title 32. However, the DOD's response did not clarify whether the period of service in question constituted creditable service under § 3301(1)(C)(i), and the Board finds that further efforts to obtain clarification would prove futile, as DOD does not appear capable of providing further detail regarding the Appellant's service.

However, based on the current evidence of record, a determination can be made as to whether the Appellant's service constituted active duty for purposes of his entitlement to educational assistance benefits. From a reading of the Officer Evaluation Reports submitted by the Appellant, and with consideration of his competent and credible descriptions of the work he performed from March 28, 2005, to August 31, 2006, the Board finds that this period is countable under 38 U.S.C.A. § 3301(1)(C)(i), as he was organizing, administering, recruiting, instructing, or training the National Guard. In so finding, the Board finds persuasive the Appellant's description of the training and administrative work he did in support of his brigade's deployment to Afghanistan in support of the Global War on Terrorism. Orders from this period reflect that the Appellant was serving under Title 32 authority, as required by 38 U.S.C.A. § 3301(1)(C)(i), and in his testimony he clearly described the work he did in organizing and administering the preparation and activation of late arriving and replacement soldiers and their deployment to training sites. The Board finds no reason to discount the Appellant's description of this period of service. Thus, as this service consisted of "organizing [and] administering the National Guard" as contemplated by 38 U.S.C.A. § 3301(1)(C)(i), this period of service is countable for purposes of determining the Appellant's entitlement to educational assistance benefits under the Post-9/11 GI Bill. The appeal is granted. 




ORDER

Entitlement to educational assistance benefits payable under the Post 9/11 G.I. Bill Program, Chapter 33, is granted.



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


